The plaintiff in error was convicted in the county court of Custer county on a charge of transporting intoxicating liquor, and his punishment fixed at a fine of $100 and confinement in the county jail for a period of 30 days.
The appeal in this case was filed in this court on the 20th day of May, 1929. No briefs have been filed on behalf of plaintiff in error, nor was there any appearance made for oral argument.
A careful examination of the record discloses that the information charges an offense and that there is sufficient evidence to support the verdict.
There being no errors depriving appellant of any substantial rights, the cause is affirmed.